Citation Nr: 1218064	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  06-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a lumbar spine disorder.  

2.  Entitlement to an initial compensable rating for residuals of laceration to the space between the second and third fingers of the right hand ("residual scar").  

3.  Entitlement to an initial compensable rating for allergic rhinitis.  

4.  Entitlement to an initial compensable rating for seborrheic dermatitis ("skin disability").   

5.  Entitlement to service connection for a left ankle disorder, claimed as arthritis.  

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to May 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2004 and October 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review with respect to the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for asthma and a psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The lumbar spine disability does not result in moderate limitation of motion, limitation of flexion to 60 degrees or less, ankylosis, spasm on extreme forward bending, abnormal gait or spinal contour, objective neurological deficit, or incapacitating episodes.  

2.  The residual scar is superficial, stable, and pain-free, affects less than 39 square inches, and does not limit function.
  
3.  The allergic rhinitis is not manifested by polyps and does not result in greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction of a nasal passage.  

4.  The skin disability does not affect at least 5 percent of entire body or exposed areas, require systemic therapy, or result in scarring, disfigurement, or limitation of function.

5.  The left ankle disorder did not onset in service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5289, 5292, 5295 (effective prior to September 26, 2003), 5235 to 5243 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an initial compensable rating for residual scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, DC 7801-7805 (2007). 

3.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97 DC 6522 (2011).

4.  The criteria for an initial compensable rating for a skin disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118 DC 7806 (2007).

5.  The criteria for service connection of a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

Lumbar Spine Disability 

The lumbar spine disability is rated at 10 percent under Diagnostic Code (DC) 5003 for lumbar arthritis with pain on motion that is otherwise noncompensable.  During the pendency of this appeal, the rating criteria for evaluating general diseases and injuries of the spine were amended (effective September 26, 2003).  Because this claim was filed prior to the amendment, the Board is required to consider the claim in light of both the former and revised schedular rating criteria to determine whether an increased evaluation is warranted.  VA's Office of General Counsel (OGC) has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  What remains unclear, however, is whether the "old" criteria can be applied prospectively, although the OGC, in VAOPGCPREC 7-2003 seems to indicate (this opinion is not entirely clear) that VA is no longer obligated to apply superseded rating schedule provisions prospectively for the period subsequent to the issuance of the revised rating criteria.  In any event, and given the confusing nature of this opinion, the Board, in giving the Veteran all due consideration, will apply the old criteria prospectively.

A January 2004 VA examination record reflects the Veteran's history of daily episodes of back pain which last one-hour.  She reported that the pain was elicited by physical activity, stress, and sitting.  She denied incapacitation or lost time from work.  She reported that the back disability resulted in functional impairment due to an inability to sit, drive, bend, or lift.  Examination revealed normal gait and posture, no ankylosis, no muscle spasm, no tenderness, and negative straight leg raise.  Range of motion testing revealed normal range of motion throughout, with no additional limitation by pain, fatigue, weakness, lack of endurance, or incoordination.  There was no sign of intervertebral disc syndrome (IDS) and no complaint of radicular pain.  X-ray images revealed joint narrowing and spondylosis.  The Veteran was assessed with spondylosis with pain by subjectivity.  

A March 2006 VA treatment record reflects the Veteran's history of increased back pain.  

An August 2007 VA examination record reflects the Veteran's history of low back pain with standing for longer than 30 to 40 minutes or sitting for longer than three to four hours.  She also reported aching and stiffness, worse with cold, wet weather.  The examiner noted that the Veteran could walk unaided, reportedly for approximately 20 minutes, and that she had no additional limitation of motion or functional impairment.  Examination revealed normal architecture without increased kyphosis, scoliosis, or loss of lordosis.  Range of motion testing revealed 100 degrees forward flexion, 35 degrees extension, 60 degrees rotation bilaterally, and 35 degrees lateral flexion bilaterally.  There were complaints of pain with extension and rotation but no objective evidence of additional limitation due to pain, fatigue, weakness, incoordination, or lack of endurance.  Gait was normal, straight leg raise was negative, and muscle strength was full in the lower extremities.  The examiner diagnosed the Veteran with degenerative disc disease.  

A November 2011 VA examination record reflects the Veteran's history of low back pain with increased activity or prolonged standing and sitting.  Examination revealed pain with direct pressure to the sacrum at S-1 and S-2.  There was guarding and/or muscle spasm, but no abnormal gait or spinal contour.  Range of motion testing revealed flexion to at least 90 degrees with no objective evidence of pain, extension to 20 degrees with pain beginning at 20 degrees, lateral flexion to at least 30 degrees bilaterally with no objective evidence of pain, and rotation to at least 30 degrees bilaterally with no objective evidence of pain.  After repetition, the Veteran could flex to at least 90 degrees, extend to 20 degrees, lateral flex to 25 degrees bilaterally, right lateral rotate to 20 degrees, and left lateral rotate to 25 degrees.  The examiner determined that there was no functional loss or functional impairment of the back.  Muscle strength was full, reflexes were 2+ throughout, straight leg raise test was negative, and there was no muscle atrophy.  The examiner determined that the Veteran did not have radicular pain or other sign or symptom due to radiculopathy.  The examiner indicated that the Veteran had "other neurologic abnormalities or findings related to the thoracolumbar spine," namely the Veteran's history of bowel and bladder incontinence.  However, the examiner also indicated that the bladder and bowel incontinence "may be due to local issues and not related to the back" and that examination did not review any neurological involvement of the lumbar spine disability.  The examiner noted that the Veteran reported use of a brace and walker and indicated that neither was present at the examination.  The examiner determined that the Veteran's lumbar spine disability did not impact her ability to work.  The examiner diagnosed the Veteran with lumbosacral osteoarthritis.  

The "old" rating criteria provide ratings greater than 10 percent for moderate limitation of motion of the lumbar spine (DC 5292), ankylosis (DC 5289), and lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (DC 5295).  In determining the appropriate rating for limitation of motion, consideration must be made of any functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The September 2003 amendments included a provision of the "normal" range of motion for the lumbar spine.  See Plate V, 38 C.F.R. § 4.71a (2008) (normal range of motion is from zero to 90 degrees for forward flexion, zero to 30 extension, lateral flexion, and rotation).  Although the substantive change in regulations from September 2003 cannot be used to evaluate the Veteran's level of disability prior to the change, the range of motion measurements from Plate V are instructive in understanding the given range of motion measurements and how they relate to the terms used in the earlier rating criteria-"moderate" or "severe."  

The evidence does not suggest the existence of ankylosis:  there is no fixation; the Veteran consistently has range of motion in the lumbar spine.  Additionally, the evidence does not suggest that the Veteran has "moderate" limitation of motion.  There are no findings of "moderate" functional limitation, and the documented range of motion findings are too significant to approximate "moderate" limitation of motion:  lateral flexion is consistently normal and rotation, extension, and lateral flexion are consistently near-normal, to include after repetition and consideration of pain.  Finally, the evidence does not indicate that the Veteran has muscle spasm with forward flexion.  The Board acknowledges that the 2011 VA examination record suggests that there might be spasm: it is ambiguous as to whether there is guarding or spasm or both.  Even assuming there is spasm, however, the examination record does not suggest that the spasm is associated with extreme forward flexion, and based on the absence of a finding or even history of spasm with forward flexion, the Board finds the reported spasm is not associated with forward flexion.  As such, the Board finds a higher schedular rating is not warranted under the "old" criteria.  

A higher rating is also not warranted under the current rating criteria.  The current criteria provide a 20 percent rating for forward flexion to greater than 30 degrees but not greater than 60 degrees; combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Again, the appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Formula, Note 1.  

The evidence indicates that the Veteran consistently has flexion to greater than 60 degrees and combined range of motion to greater than 120 degrees.  Furthermore, there is no evidence of abnormal gait or abnormal spinal contour due to the lumbar spine disability.  Consequently, a rating greater than 10 percent is not warranted under the "new" rating criteria.  Additionally, a separate rating is not warranted as the evidence does not indicate that that the Veteran has demonstrable deformity or objective neurological deficits due to the lumbar spine disability.  Rather, the examination records document normal neurological findings and there is no clinical evidence of radiculopathy or neuropathy.  The Board acknowledges that there is evidence of incontinence and that the 2011 VA examiner indicated that the Veteran had a history of incontinence which was a "neurologic abnormalities or findings related to the thoracolumbar spine."  The same examiner found that the lumbar spine disability had no neurological involvement, however, and based on this ambiguity, the absence of corroborative findings that the incontinence is related to the lumbar spine disability, and the evidence that the incontinence is distinct from the lumbar spine disability, the Board finds the 2011 VA examiner's notation is not probative evidence warranting a separate rating.  

Finally, a higher schedular rating is not warranted by rating the Veteran under the rating criteria for intervertebral disc syndrome (IDS).  The Formula for Rating IDS provides a rating greater than 10 percent for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in the previous 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The evidence does not document any "incapacitating episodes": the record contains no evidence, or even allegation, of the requisite doctor-prescribed bedrest.  Consequently, a rating greater than 10 percent is not warranted under the Formula for Rating IDS.

In sum, the evidence does not warrant a higher rating under either the "old" or "new" rating criteria for the spine or the rating criteria for IDS.  Thus, the claim is denied.  

Residual Scar

The residual scar is rated as noncompensable under DC 7805.  On September 23, 2008, VA amended certain criteria for evaluating the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, or in cases where the Veteran has requested review under the "new" rating criteria.  In this case, the claim was filed prior to October 23, 2008, and the Veteran has not requested review under the new rating criteria.  Thus, the rating criteria in effect prior to October 23, 2008, are applicable.

A January 2004 VA examination record reflects no complaints or findings related to the residuals of laceration to the space between the second and third right fingers.  Examination revealed normal dexterity, strength, and range of motion.  

A November 2011 VA examination record reflects the Veteran's history of occasional stiffening of the right hand which she did not attribute to the scar.  Examination revealed no limitation of motion, limitation of function, or evidence of painful motion for any fingers or thumb, to include after repetition.  Hand grip was full.  There was a scar, but it was not painful, unstable, or larger than 39 square centimeters.  There was no functional impact on occupational ability.  The examiner stated that the scar was hard to locate.  

The rating criteria provide compensable ratings for scars that are deep or limit motion and affect at least 39 square centimeters (DC 7801); are superficial and do not limit motion but affect at least 929 square centimeters (DC 7802); are superficial and unstable (DC 7803); are superficial and painful on examination (DC 7804); or limit function (DC 7805).  See 38 C.F.R. § 4.118.  The evidence documents that the residual scar is not deep, unstable, or painful; does not limit motion or function; and affects less than 39 square centimeters.  Thus, a compensable initial rating is not warranted, and the claim is denied.  

Allergic Rhinitis

The rhinitis is rated as noncompensable under DC 6522.  Under DC 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side; a 30 percent rating is assigned if there are polyps.

VA treatment records consistently reflect findings of no nasal polyps, a straight septum, and, at worst, moderately edematous nasal mucosa.  The records generally reflect findings of "stable" or "controlled" allergic rhinitis, though the records occasionally document exacerbations, to include in November 2004 when the Veteran was assessed with mild to moderate exacerbation of allergic rhinitis.  

A January 2004 VA examination record reflects the Veteran's histories of allergies, for which she received no medical treatment.  The examiner determined that the Veteran had no functional impairment resulting from the allergic rhinitis, to include any time lost from work, and found no objective evidence of rhinitis.  

An August 2007 VA examination record reflects the Veteran's history of chronic hay fever symptoms including nasal congestion, runny nose, watery eyes, and sneezing.  She reported that she was on Nasonex which helped her congestion.  Examination revealed no nasal polyps or obstruction.  There was inflamed mucosa with enlarged inferior turbinates bilaterally and serous exudates in both nostrils.  

A November 2011 VA examination record indicates that examination did not reveal greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, permanent hypertrophy of the turbinates, or nasal polyps.  

The evidence of record does not support the assignment of a compensable rating for allergic rhinitis:  there is no evidence of polyps or any obstruction of a nasal passage, let alone greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Thus, the claim is denied.  

Skin Disability 
 
The skin disability is rated as noncompensable under DC 7806.  The Board notes that on September 23, 2008, VA amended certain criteria for evaluating the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, or in cases where the Veteran has requested review under the "new" rating criteria.  In this case, the claim was filed prior to October 23, 2008, and the Veteran has not requested review under the new rating criteria.  Thus, the rating criteria in effect prior to October 23, 2008, are applicable.

A January 2004 VA examination record reflects the Veteran's history of itching, shedding, and crusting on the scalp.  She denied any functional impairment, to include any time lost from work.  Examination revealed crusting and abnormal texture affecting less than six square inches on the scalp.  There was no ulceration, exfoliation, tissue loss, induration, flexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The skin lesions affected one percent of exposed areas and 0.1 percent of the entire body.  The lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.  

An August 2007 VA examination record reflects the Veteran's history of rash with itching, peeling, scaling, and flaking on the scalp.  Examination revealed red patches with dry scaly plaques on the scalp.  The examiner noted that the lesions occupied approximately 90 percent of the scalp but none of the face.  

A November 2011 VA examination record reflects the Veteran's history of constant/near constant use of selenium sulfide for her seborrheic dermatitis.  The examiner reported that the Veteran did not have any systemic manifestations or disfigurement of the head, face, or neck.  Examination of the scalp revealed no disease process:  scalp was normal with no evidence of any residual, to include scarring or lesions.  

DC 7806 provides a compensable rating for dermatitis or eczema that affects at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the previous 12 month period.   The evidence indicates that the skin disability, which is limited to the scalp, affects less than 5 percent of the entire body and less than 5 percent of exposed areas.  Additionally, there is no evidence of the use of systemic therapy; in fact, the evidence indicates that the Veteran does not receive regular treatment for the skin disability.  As such, a higher rating is not warranted under DC 7806.  The Board has considered whether a higher rating is warranted under alternative rating criteria, but finds none is applicable based on the absence of evidence of disfigurement, scarring, or limitation of function secondary to the skin disability.  See 38 C.F.R. § 4.118.   Thus, a compensable initial rating is not warranted, and the claim is denied.  

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.  As discussed above, there are higher ratings available under the diagnostic codes addressed in this decision, but the Veteran's disabilities are not productive of the manifestations that would warrant the higher ratings.  The competent medical evidence of record shows that her back disability is primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's disabilities discussed here have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

A December 1988 treatment record reflects the Veteran's one-week history of mild pain and swelling in the left ankle.  X-ray images were normal.  After examination, the Veteran was assessed with left ankle sprain and told to ice and elevate the ankle and take Motrin.  

A July 1997 treatment record reflects the Veteran's history of twisting the left ankle that morning, resulting in pain and swelling.  After examination, she was assessed with left ankle sprain, rule out fracture.  

An August 2007 VA examination record reflects the Veteran's history of instability, swelling, and popping/clicking/snapping in the ankle.  She denied any episodes of dislocation or recurrent subluxation.  After examination and review of X-ray images, the Veteran was assessed with ankle synovitis.  

A November 2011 VA examination record reflects history of injuring the ankle while running on uneven pavement.  The Veteran indicated that she was treated with a cast and physical therapy.  The examiner noted that the Veteran had full normal range of motion for the ankle, with no evidence bony abnormality, swelling, edema, or erythema.  The examiner also noted that there was no X-ray evidence of old fracture, as reported by the Veteran.  The examiner determined that the claimed left ankle condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that although the Veteran did sustain ankle injuries in 1988 and 1997, current evaluation and X-ray studies did not indicate any disability for the ankle and that the histories of ankle pain could be due to body habitus.  The examiner added that X-ray images did not indicate evidence of fractures or osteoarthritis which could indicate old injuries, range of motion was normal without evidence of pain, and VA records showed no recent medical attention regarding the ankle.  

After review of the evidence, the Board finds service connection is not warranted for a left ankle disorder because the evidence does not suggest that a left ankle disorder onset in service or is causally related to service.  The Board acknowledges that the service treatment records reflect treatment for a left ankle sprain; however, the competent and probative evidence does not suggest that a chronic residual or disorder onset in service or existed continuously since service.  Subsequent service treatment records reflect no additional complaints or findings related to the ankle, the Veteran has not specifically reported recurrent left ankle symptoms or sprains during and since service, and the first diagnosis indicative of a chronic disorder dates 16 years after separation and almost 19 years after the in-service sprain.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  See also 38 C.F.R. § 3.159(a)(2); Layno, at 471.  

Furthermore, the record does not contain any competent evidence linking the left ankle disorder to service, though it does include a VA examiner's probative opinion that examination did not reveal any findings consistent with a chronic residual of old injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In sum, the probative evidence does not suggest that a left ankle disorder onset in service or is causally related to service.  Consequently, service connection is not warranted.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the claim of service connection, substantially compliant notice was sent in August 2003 and August 2006, and the claim was readjudicated in a May 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With respect to the claims of increased initial rating, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In any event, notice was sent in August 2006, and the claims were readjudicated in a May 2009 supplemental statement of the case.  Mayfield, supra.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate the increased rating claims, and as such, that she had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication was not affected.  

VA has obtained service records, obtained VA treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  Furthermore, examinations were conducted and opinions obtained which are adequate for adjudicative purposes.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The Board acknowledges that the record includes new evidence, specifically new records, submitted by the Veteran in March 2012, after the most recent SSOC.  This evidence is not pertinent to the issues decided herein, however.  As such, there is no prejudice from deciding the issues at this time.  38 C.F.R. §§ 19.37, 20.1304.   Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.


ORDER

An initial rating greater than 10 percent for a lumbar spine disorder is denied.    

An initial compensable rating for residuals of laceration to the space between the second and third fingers of the right hand is denied.   

An initial compensable rating for allergic rhinitis is denied.  

An initial compensable rating for seborrheic dermatitis is denied.  

Service connection for a left ankle disorder is denied.  


REMAND

Further development is needed on the claim of service connection for asthma.  Specifically, an opinion is needed to clarify whether the asthma onset in service or whether it was caused or aggravated by the service-connected sinusitis.  The Board acknowledges that the record includes an opinion from a November 2011 VA examiner.  The examiner did not adequately address these questions, however:  the examiner did not address the impact of the Veteran's sinusitis and provided contradictory (and unexplained) findings as to whether the asthma onset during service.  As such, another, probative, opinion is needed.  

Further development is needed on the claim of service connection for a psychiatric disorder.  In March 2012, the Veteran submitted new evidence, specifically a new statement and new private treatment records, which are pertinent to the claim.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304.  The record does not include such a waiver.  Consequently, the claim must be remanded.

The Board further finds that a remand is required regarding the claim of entitlement to a TDIU.  On remand, the Veteran should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, relevant VA treatment records.  Ask the Veteran about the existence of any non-VA treatment records.  Request any reported records.  

2.  Obtain a supplemental opinion from an appropriate medical professional to determine the likely etiology of the asthma.  The claims file must be made available to the examiner for review.  

The medical professional should state whether it is at least as likely as not that the asthma (a) onset in service, (b) is causally related to service, (c) was caused by allergic rhinitis and/or sinusitis, or (d) was aggravated by allergic rhinitis and/or sinusitis.   

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles, preferably with discussion of the November 2011 VA examiner's opinion.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the status of the service-connected disabilities.  The examiner must review the claims folder.  All necessary tests should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (recurrent gastroenteritis and irritable bowel syndrome with fecal drainage, evaluated as 30 percent disabling; dysuria with frequency of urination and incontinence, 20 percent; spondylosis, lumbar spine, 10 percent; hemorrhoids, 10 percent; status-post fracture left fifth proximal phalanx, 10 percent; and sinusitis, allergies, laceration right hand, dermatitis, each noncompensable) either singly or taken together, render her unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  

4.  Thereafter, readjudicate the claims with consideration of all the evidence obtained after the February 2012 SSOC.  If any benefit sought on appeal remains denied, the appellant should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


